Title: To Thomas Jefferson from Albert Gallatin, 13 February 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Treasury Department13th Feby. 1807
                        
                        I have the honor to enclose the copy of a report made by the Comptroller, respecting the delinquencies of
                            Thomas Archer collector of Yorktown, John Cuttler collector of Snow hill & Robert A. New collector of Louisville; and to
                            submit the propriety of their removal from office.
                        A bill has passed the house of Representatives abolishing the collection district of Louisville; but if that
                            shall be enacted into a law, a Surveyor must, in lieu of a collector, be appointed for that interior port.
                        No applications or recommendations have been made for any of the above mentioned offices; but if the removal
                            of the officers or of any of them be decided on, enquiry for proper successors may more conveniently be made whilst
                            Congress is in session. 
                  I have the honor to be with the highest respect Sir Your obedient Servant
                        
                            Albert Gallatin
                            
                        
                    